Citation Nr: 0336043	
Decision Date: 12/22/03    Archive Date: 12/29/03

DOCKET NO.  02-07 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for an abscess of the 
perineal lymph nodes, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to April 
1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2000 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO increased the rating for an abscess of 
the perineal lymph nodes from noncompensable to 10 percent 
disabling. 


FINDING OF FACT

An abscess of the perineal lymph nodes covers less than 20 
percent of the entire body, is not in an exposed area, does 
not require systemic therapy, does not contain a scar that 
exceeds 12 square inches, and is not characterized by 
constant exudation and itching, extensive lesions, or marked 
disfigurement.


CONCLUSION OF LAW

An abscess of the perineal lymph nodes is no more than 10 
percent disabling.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7806, 7819, 
7899 (2003); 38 C.F.R. § 4.118, Diagnostic Codes 7806, 7819, 
7899 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the January 2002 statement of the case, the RO provided the 
veteran with the previous rating criteria for the skin.  In 
the October 2002 supplemental statement of the case, the RO 
provided the veteran with the new rating criteria for the 
skin.

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In an April 2003 VCAA letter, under a heading 
entitled "VA's Duty to Assist You in Obtaining Evidence for 
Your Claim," the RO stated that it would help the veteran 
obtain medical records, employment records, or records from 
other Federal agencies, but that the veteran had to provide 
the RO with sufficient information so that it could obtain 
the records from the appropriate person or agency.  The RO 
stressed that it was still the veteran's responsibility to 
make sure that the records were received by it.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained the veteran's VA treatment 
records.  The veteran has not indicated the existence of any 
additional records that would aid in substantiating his 
claim.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.




II.  Factual Background

In a July 1971 rating decision, the RO granted service 
connection for an abscess of the perineal lymph nodes, with a 
noncompensable evaluation under Diagnostic Code 7899.  In a 
July 1997 rating decision, the RO continued a noncompensable 
evaluation of an abscess of the perineal lymph nodes, left 
buttock and left scrotal area, under Diagnostic Codes 7899-
7819.

In a September 2000 VA outpatient treatment report, the 
veteran complained of swelling and drainage of the buttock.  
Upon rectal physical examination, the examiner noted 
fluctuant mass with discharge, eight centimeters from the 
anus, with an adjacent skin tag, moderately tender.  The 
examiner entered an assessment of perirectal fistula, 
referred the veteran to the proctology clinic, and stated 
that the perirectal fistula might be treated simultaneously 
with the veteran's right axillar abscess.

In November 2000, a 10 percent evaluation was assigned for 
the disability.

In a June 2002 statement, the veteran explained that he had 
lost time from work, that he drove a truck and that most of 
his work was done sitting, and that riding on rough road for 
hours causes swelling and irritation.  He stated that most of 
the time he misses work, stays home, and is told to soak in 
hot water.  He stated that approximately six times per year, 
the abscess grows to the size of an egg, is very painful, and 
renders the veteran unable to sit or walk.  He stated that he 
had had several surgeries which were supposed to end the 
problem, and that he has suffered embarrassment from being in 
public places when the abscess would burst and mess up his 
clothes and exude a bad smell.

In an August 2002 VA examination report, the veteran reported 
recurrence of an infection every two to three months 
regarding cysts in his right groin area.  He reported that 
when it flares up, the pain is a 10 out of 10, with initial 
itching.  He reported that he had been followed up by a 
physician outside the military as well as with a VA 
physician.  He was given intermittent Cipro for these 
multiple infected nodules, and at times, resorted to incision 
and drainage.  He had never been hospitalized regarding this 
matter, but had to nurse himself at home because of the 
severity of the pain.

Upon physical examination, the examiner noted multiple 
nodularities less than one by one centimeter on the right 
groin as well as on the suprapubic area.  There was a scar 
formation due to multiple incisions and drainage.  There was 
no active ulceration or active infection at the time of the 
examination.  The veteran reported fever or chills during the 
flare-ups.  The examiner entered an assessment of recurrent 
furunculosis suprapubic area, right inguinal area with 
scarring.  


III.  Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7 (2003).  

Under the previous Diagnostic Code 7806 (effective prior to 
August 30, 2002), eczema manifested by exfoliation, 
exudation, or itching, if involving an exposed surface or 
extensive area, warrants a 10 percent evaluation.  A 30 
percent evaluation requires findings of constant exudation or 
itching, extensive lesions, or marked disfigurement.  A 50 
percent evaluation is warranted where there is ulceration or 
extensive exfoliation or crusting and systemic or nervous 
manifestations, or exceptionally repugnant disfigurement.  
See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).  

Under the current Diagnostic Code 7806, dermatitis or eczema 
covering at least 5 percent, but less than 20 percent of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas affected, or intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than 6 weeks during the 
past 12-month period warrants a 10 percent disability rating.  
Dermatitis or eczema covering 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas affected, or 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of 6 
weeks or more, but not constantly, during the past 12-month 
period warrants a 30 percent disability rating.  Dermatitis 
or eczema covering more than 40 percent of the entire body or 
more than 40 percent of exposed areas affected, or constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12-
month period warrants a 60 percent disability rating.  
38 C.F.R. §  4.118, Diagnostic Code 7806 (2003).

Under the current Diagnostic Code 7819, benign skin neoplasms 
are rated as disfigurement of the head, face, or neck, or as 
scars, or as impairment of function.  38 C.F.R. § 4.118, 
Diagnostic Code 7819 (2003).  Under Diagnostic Code 7801, 
scars, other than head, face, or neck, that are deep or that 
cause limited motion in an area or areas exceeding 12 square 
inches warrant a 20 percent disability evaluation, and in an 
area or areas exceeding 72 square inches warrant a 30 percent 
disability evaluation.  38 C.F.R. § 4.118, Diagnostic Code 
7801 (2003).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


IV.  Analysis

The Board finds that the preponderance of the evidence is 
against a grant of an increased evaluation for an abscess of 
the perineal lymph nodes.

The veteran's abscess of the perineal lymph nodes is 
currently rated as 10 percent disabling.  The Board notes 
that new rating criteria regarding the skin were effective 
during the pendency of this appeal.  When the law changes 
during the pendency of an appeal, the Board must consider the 
potential applicability of each version.  VAOPGCPREC 2-2003.  
The veteran was rated under Diagnostic Code 7899-7819 prior 
to the change in the rating criteria.  Under the previous 
Diagnostic Code 7819, new growths, benign, skin, were rated 
as for eczema, Diagnostic Code 7806.  Under the new 
Diagnostic Code 7819, benign skin neoplasms are rated as 
disfigurement of the head, face, or neck, or as scars, or as 
impairment of function.  38 C.F.R. § 4.118, Diagnostic Code 
7819 (2003).  However, the RO rated the veteran's abscess of 
the perineal lymph nodes under the new Diagnostic Code 7806, 
for eczema.  The Board notes that this is not incorrect since 
the veteran's disability is rated under a hyphenated 
Diagnostic Code 7899-7819.  Accordingly, under the new 
regulations, the Board will consider possible evaluations 
under Diagnostic Code 7801, for scars, as well as Diagnostic 
Code 7806.

Under the new regulations, in order to warrant a 20 percent 
disability rating, the evidence must show scars, other than 
head, face, or neck, that are deep or that cause limited 
motion in an area or areas exceeding 12 square inches.  
38 C.F.R. § 4.118, Diagnostic Code 7801 (2003).  In order to 
warrant a 30 percent disability rating, the evidence must 
show scars, other than head, face, or neck, that are deep or 
that cause limited motion in an area or areas exceeding 72 
square inches.  38 C.F.R. § 4.118, Diagnostic Code 7801 
(2003).  A 30-percent disability evaluation is also warranted 
for an area covering 20 to 40 percent of the entire body or 
20 to 40 percent of exposed areas affected, or systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of 6 weeks or more, but 
not constantly, during the past 12-month period for a 30 
percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2003).  Under the old regulations, a 30 percent evaluation 
is warranted for constant exudation or itching, extensive 
lesions, or marked disfigurement, and a 50 percent evaluation 
is warranted where there is ulceration or extensive 
exfoliation or crusting and systemic or nervous 
manifestations, or exceptionally repugnant disfigurement.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).  

In the August 2002 VA examination report, the examiner noted 
a scar formation due to multiple incisions and drainage.  
There was no active ulceration or active infection at the 
time of the examination.  The examiner entered an assessment 
of recurrent furunculosis suprapubic area, right inguinal 
area with scarring.  The Board finds that the veteran's 
scarring is not deep, does not cause limited motion, and does 
not exceed 12 square inches, and thus a 20 percent evaluation 
is not warranted under the new regulations under Diagnostic 
Code 7801.  

In the September 2000 VA outpatient treatment report, the 
veteran complained of swelling and drainage of the buttock.  
Upon rectal physical examination, the examiner noted a 
fluctuant mass with discharge, eight centimeters from the 
anus, with an adjacent skin tag, moderately tender.  The 
examiner entered an assessment of perirectal fistula.  In the 
August 2002 VA examination report, the veteran reported 
recurrence of an infection every two to three months 
regarding cysts in his right groin area.  He reported that 
when it flares up, the pain is a 10 out of 10, with initial 
itching.  He was given intermittent Cipro for these multiple 
infected nodules, had never been hospitalized regarding this 
matter, but had to nurse himself at home because of the 
severity of the pain.  Upon physical examination, the 
examiner noted multiple nodularities less than one by one 
centimeter on the right groin as well as on the suprapubic 
area.  As noted above, the assessment was recurrent 
furunculosis suprapubic area and right inguinal area with 
scarring.

The veteran has asserted that he has lost time from his work 
as a truck driver due to his ailment, that most of his work 
was done sitting, and that riding on rough road for hours 
causes swelling and irritation.  He stated that approximately 
six times per year, the abscess grows to the size of an egg, 
is very painful, and renders the veteran unable to sit or 
walk.  He stated that he would soak in hot water.  Based upon 
this evidence, the Board finds that the veteran's abscess of 
the perineal lymph nodes area does not cover 20 to 40 percent 
of the entire body; rather, it is limited to the suprapubic 
and right inguinal area.  Further, there are no exposed areas 
affected.  Finally, systemic therapy such as corticosteroids 
or other immunosuppressive drugs was not indicated; the only 
treatment indicated was Cipro and soaking in hot water.  
Thus, the veteran does not meet the criteria for a 30 percent 
disability evaluation under new Diagnostic Code 7806.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2003).  Further, the 
veteran does not warrant a 30 percent disability evaluation 
under the previous Diagnostic Code 7806.  The veteran has 
reported swelling and drainage of the abscess, and the 
examiner noted a fluctuant mass with discharge.  Further, the 
veteran noted initial itching when the abscess flairs up.  
However, while the exudation and itching is recurrent, it is 
not constant.  The veteran reported recurrence of an 
infection every two to three months, and there was no active 
ulceration or infection at the time of the August 2002 
examination.  Further, there are no reports of extensive 
lesions or marked disfigurement.  Thus the veteran does not 
meet the criteria for a 30 percent disability evaluation 
under the old Diagnostic Code 7806.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002).

Finally, the Board notes that the veteran reported that he 
suffered embarrassment from being in public places when the 
abscess would burst, mess his clothes, and exude a bad smell.  
However, the examination reports do not describe any odor 
from the abscess, and what the veteran has described seems to 
occur infrequently.  The Board finds that this does not 
create an exceptionally repugnant condition to establish a 50 
percent disability evaluation.  

The Board finds that the preponderance of the evidence is 
against a grant of an increased evaluation for an abscess of 
the perineal lymph nodes, and there is no doubt to be 
resolved.  Gilbert, 1 Vet. App. at 55.

Review of the record reveals that the RO has expressly 
considered referral of this case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2003).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The RO, in the November 2000 rating decision, 
January 2002 statement of the case, and the October 2002 
supplemental statement of the case, found that the evidence 
did not show that this case presented such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Although the veteran 
reports some lost time from work, his statements as to 
frequency and duration were not specific and even if accepted 
as true do not establish marked impairment.  The Board 
concludes that referral of this case to the Under Secretary 
or the Director, Compensation and Pension Service, for 
assignment of an extraschedular evaluation is not warranted.


ORDER

Entitlement to an increased evaluation for an abscess of the 
perineal lymph nodes is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



